Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record based on applicant’s persuasive arguments and after the Examiner’s further consideration and/or knowledge does not suggest or render obvious a method of manufacturing a semiconductor device, particularly characterized by, 
(g) after the step (f), forming a second insulating film at each of a bottom portion of the opening and a side surface of the opening, and on an upper surface of the first insulating film; 
(h) after the step (g), removing each of the second insulating film formed at the bottom portion of the opening and the second insulating film formed on the upper surface of the first insulating film by etching; 
(i) after the step (h), etching inside of the opening in such a state that an upper surface of the interlayer insulating film is covered with the first insulating film, and in such a state that the side surface of the opening, which is a side surface of the interlayer insulating film, is covered with the second insulating film; and 
(j) after the step (i), forming a plug comprised of a conductive material inside of the opening, 2 DM US 180912601-1.067237.1778Application No. 16/793,573Docket No.: 067237-1778 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        October 20, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896